Scott, J.
Plaintiff sues for $97 claimed to be due for work performed at defendant’s hotel. He was employed by defendant’s chief engineer, and the only question litigated, or sought to be litigated, by defendant was the engineer’s authority to employ plaintiff. If the engineer was vested with authority to make the employment, the plaintiff was entitled under the evidence to the amount for which he sued. For some reason, not apparent upon the record, the learned justice, while finding in plaintiff’s favor upon the question of employment, gave him judgment for exactly one-half of his claim. The defendant does not appeal and we are, therefore, not called upon to consider its exceptions, nor to *651examine the question whether or not the defendant’s engineer had the extent of authority claimed for him. On plaintiff’s appeal, however, we must reverse the judgment for inadequacy and inconsistency. If the plaintiff was entitled to recover at all, he was entitled to all he sued for. Since the court had found that he was entitled to recover something, • it was error to cut his claim in two.
Teuax and Bischoee, JJ., concur.
Judgment reversed and new trial granted, with costs to appellant to abide event.